C

                                     •
                                                  II   "                                    07/14/2021



                                                                                       Case Number: OP 21-0173
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         OP 21-0173

 BETH McLAUGHLIN,
                                                                      FILED
            Petitioner,
                                                                       JUL 1 11 2021
                                                                     Bowen Greenwood
                                                                                    Court
                                                                   Clerk of Supreme
                                                                      State of Montana
      v.
                                                                     ORDER
 The MONTANA STATE LEGISLATURE,
 and the MONTANA DEPARTMENT of
 ADMINISTRATION

            Respondents.


       On May 26, 2021, Respondents filed a Petition for Rehearing regarding this Court's
decision entered May 12, 2021. Petitioner filed a response on June 4, 2021.
       M.R. App.P.20 provides that this Court will consider a petition for rehearing only
if the Court's opinion overlooked a material fact or a question presented that would have
proven decisive to the case, or the decision conflicts with a statute or controlling decision
not yet addressed by the Court. This Court has reviewed the Petition for Rehearing and
the response and has determined that the Petition for Rehearing does not satisfy any ofthe
criteria in M. R. App. P. 20.
      IT IS ORDERED that the Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy ofthis Order to all counsel of record.
      DATED this tlhay of July, 2021.



                                                                Chief Justice
      istrict Court Judg Donald Harris,
    sitting for Justice Jim Rice




2